172 Ga. App. 198 (1984)
322 S.E.2d 522
VANDERGRIFF
v.
TRAVELERS INSURANCE COMPANY.
69249.
Court of Appeals of Georgia.
Decided September 21, 1984.
E. Graydon Shuford, George P. Graves, for appellant.
Jeffrey S. Gilbert, Bryan F. Dorsey, Oliver B. Dickins, Jr., for appellee.
BANKE, Presiding Judge.
This is a dispute over a claim for optional "no-fault" automobile insurance benefits asserted by the appellant pursuant to the theory set forth in Flewellen v. Atlanta Cas. Co., 250 Ga. 709 (300 SE2d 673) (1983). The appeal is from a grant of summary judgment to the appellee-insurer.
The insurance contract on which the appellant's claim is based was not between the insurer and the appellant but between the insurer and National Car Rental Systems, Inc. The appellant was injured in a collision involving a vehicle which had been rented from this company by one William A. Bragg. It affirmatively appears from the record that the rental company has never made a demand for optional benefits. Held:
"[A] demand for increased coverage by the policyholder is necessary before those who would be incidental or third-party beneficiaries as `other insured' can seek optional benefits." Bailey v. Ga. Mut. Ins. Co., 168 Ga. App. 706, 708 (309 SE2d 870) (1983). It follows that the trial court did not err in granting summary judgment to the insurer in this case.
Judgment affirmed. Pope and Benham, JJ., concur.